Title: To Benjamin Franklin from John Adams: Two Letters, 13 April 1779
From: Adams, John
To: Franklin, Benjamin


I.
Sir
Nants April 13. 1779
I had Yesterday the Honour of yours of the third of this Month.
C. Landais had So much diffidence in Some of his Crew, that he could not think of carrying home any of the most culpable of the Conspirators, especially as he was so weak handed.
The naval Code of the united States, has great occasion for Amendments in many Particulars, without which there will be little Discipline subordination, or obedience.
I am happy that you approve of cloathing the petty officers and thank you for the Confidence you have put in me in desiring that I would give Directions in your Behalf for what I may judge for the good of the Service, Funds and Circumstances considered. A Trust however, that will involve me in difficulties, because I fear the Demands of officers and Men will be greater than I could wish.
Obedience, on Board is So imperfect, that I do not expect the ship can possibly be got to sea, without some Money to the officers and Men.

I expect the Ship here every day, and I hope in 15 days to be at sea, if you have any Letters should be glad to carry them.
Am much pleased with your Reception at Court in the new Character and I do not doubt that your opinion of the good Will of this Court to the united States is just. This Benevolence is the Result of so much Wisdom and is founded in such Solid Principles that, I have the utmost Confidence in its Perseverance to the End.
Spain, too, must Sooner or later see her true Interest, and declare in favour of the same generous Cause. I wish, and hope with you that it will be soon.— If it is not, there is great Reason to fear a very unnecessary and profuse Effusion of human Blood: for the English derive such Spirits from their Captures at sea and other little successes, and War is everlastingly So popular among them, when there is the least Appearance of success however deceitful that, they will go on, at whatever Expence and Hazard.
Master Johnny, whom you have honoured with an affectionate Remembrance, and who Acts at present in the quadruple Capacity of Interpreter, secretary, Companion & Domestick to his Pappa desires me to present you his dutiful Respects.
My Regards if you please to Mr Franklin & Mr Gellée, and the young Fry.
I have the Honour to be with great Respect, your most obedient servant
John Adams.
His Excellency, M. Franklin, Ministre Plenipotentiary of the U. states
 
Notation: Jonh Adams Nantes 13 avril 1779.
 
II.
Sir
Nantes April 13. 1779
This Morning I had the Honour of yours of the 8th, and thank you for the order inclosed to Captain Landais, and for those you mention to M. Schweighausser.
The true Springs of the Discontent on board appear to me to be, the Depreciation of Paper Pay, and the Extraction of the Captain. The Purser, may have increased them a little by too much of the Appearance of being a favourite of the Captain, for ought I knew, but without any fault that I knew of.
In short I never knew Discontents openly avowed and Misunderstandings among People confessed without something more solid to say in Excuse for them.
I fancy the Purser, may go home in the Alliance if he chooses, and do his Duty without any Injury to the service.— But it should be I think as he chooses, or shall choose.
In Consequence of your repeated Letters to me, I have ventured to Advise Mr Schweighauser, to promiss the officers and Men as much Money as with their Cloaths will make two Months Pay. Without this Indulgence I am convinced the ship would never get to sea, with her present Equipage.
I am perfectly of your opinion that the Americans arrived from England should be at Liberty, and they have been left so accordingly and some have engaged with Captain Jones and some with Captain Landais, so many with the latter as will be a fine Addition to his strength, altho still far short of his Compliment.
I have the Honour to be, sir, your most obedient
John Adams
His Excellency, Dr Franklin
 
Notation: Adams John. 13 April 1779.
